Citation Nr: 1718698	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  16-03 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left leg disability. 

3.  Entitlement to service connection for a right shoulder disability. 

4.  Entitlement to service connection for a right arm neurological disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. S. Mahoney, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from November 1950 to August 1952, including service in the Republic of Korea.  Among his decorations is the Korean Service Medal with two Bronze Campaign Stars.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board has recharacterized the Veteran's psychiatric and right arm claims as reflected on the title page, to ensure consideration of all diagnoses of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran does not have a current psychiatric disability.

2.  The Veteran does not have a current left leg disability.

3.  The Veteran's right shoulder arthritis did not manifest in service or within one year following the Veteran's separation from service, and is not otherwise etiologically related to service. 

4.  The Veteran's right carpal tunnel syndrome did not manifest in service or within one year following the Veteran's separation from service, and is not otherwise etiologically related to service.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an acquired psychiatric disability, to include PTSD, are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for entitlement to service connection for a left leg disability are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for entitlement to service connection for a right shoulder disability are not met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  The criteria for entitlement to service connection for a right arm neurological disability are not met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for psychiatric, left leg, right shoulder, and right arm nerve disabilities, which he asserts is the result of combat service in Korea.  See September 2015 Notice of Disagreement.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Regarding the psychiatric disorder, the Board acknowledges a positive PTSD screen in 2014 and a January 2015 assessment of anxiety disorder and depressive disorder by a VA social worker.  However, the June 2015 VA examiner, who specifically reviewed the Veteran's VA treatment records, as well as the totality of the pertinent evidence of record, and conducted a thorough mental status examination, determined that the Veteran did not meet the criteria for a diagnosis of any psychiatric disorder, to include PTSD.  The VA examiner acknowledged the positive PTSD screen in November 2014, as well as anxiety and depression noted in 2015, in reaching her conclusion.  She explained that treatment providers commonly equated a few symptoms to a psychiatric diagnosis like PTSD, and sometimes these diagnoses were noted based solely on self-reporting, and found that there was insufficient evidence in the 60 years following the Veteran's service, to include on current mental status examination, to support the presence of a mental disorder.  

The Board affords more probative value to the opinion of the June 2015 VA examiner, as her assessment was based on a complete review of the Veteran's record, a more through detailing of the Veteran's relevant social and occupational history (pre-military, military and post-military), an assessment of the Veteran's claimed PTSD stressors, a lengthy discussion of the relevant PTSD diagnostic criteria and his failure to meet the same, and a reasoned explanation as to why no current psychiatric diagnosis was warranted.

Regarding the left leg, VA treatment records dated in August 2008 and March 2011 show the Veteran complained of pain and cramps in his left leg.  Notably, the first time the Veteran was treated for any left leg symptoms was in 1991, almost four decades after separation from service.  See March 2001 VA treatment record.  He was not diagnosed with a left leg disability at any of these times.  Critically, a symptom such as pain or cramping alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  There must be underlying diagnosable pathology causing the pain or cramps.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (Fed. Cir. 1992).  In this regard, to the extent the Veteran asserts he has current psychiatric and left leg disabilities, and his son, B.H., J.P., and J.M. describe symptoms of a psychiatric disorder and PTSD, these lay statements are not competent evidence of current psychiatric or left leg disabilities, as rendering such diagnoses requires medical expertise that these individuals do not possess.  As such, the Board finds that the evidence weighs against a finding of a current disability, and service connection for psychiatric and left leg disabilities must therefore be denied.

Regarding the right shoulder and right arm, a November 2011 VA treatment record reflects a diagnosis of carpal tunnel syndrome, and the Veteran was diagnosed with arthritis of the right acromioclavicular joint in December 2014.  This diagnoses were made approximately 60 years after separation from service, well past the presumptive period for service connection.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.   However, element one is satisfied for these claims. 

Regarding element two, the Veteran has not proffered satisfactory lay or other evidence of an injury or disease that was incurred or aggravated in a combat zone.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Instead, he has merely indicated "combat" with no further information.  Nor is there any other evidence of right shoulder or right arm disease or injury during service.  As such, element two is not met, and service connection via continuity of symptomatology is not available.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Finally, there is no competent evidence of a nexus between the Veteran's right shoulder and right arm disabilities and service.  To the extent the Veteran asserts such a relationship, he is not competent to do so, as assessing the etiology of carpal tunnel syndrome and arthritis requires medical expertise.  

Accordingly, for the reasons outlined above, the preponderance of the evidence is the claims, the benefit of the doubt doctrine is not applicable, and service connection is denied.  See 38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.

Entitlement to service connection for left leg disability is denied.

Entitlement to service connection for right shoulder disability is denied.

Entitlement to service connection for right arm neurological disability is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


